F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          JUL 15 2003
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
 v.                                           Nos. 02-5175, 02-5176, 02-5177,
                                                     02-5178, 02-5184
 DAVID BRYAN WILLIAMS,                           (D.C. Nos. 87-CR-174-C,
                                               87-CR-175-C, 87-CR-176-C,
          Defendant - Appellant.                88-CR-53-C, 87-CR-68-C)
                                                       (N.D. Okla.)


                             ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and LUCERO, Circuit Judges.



      David Bryan Williams pled guilty to various charges of bank fraud, one

charge of making a false statement to a bank, and one charge of bail jumping, and

was sentenced to consecutive terms of imprisonment totaling eighteen years. He

now appeals his convictions and sentence. We exercise jurisdiction pursuant to




      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
18 U.S.C. § 3742(a) and 28 U.S.C. § 1291, 1 affirm the conviction, and dismiss

Williams’s claim of ineffective assistance of counsel.

      In 1987, Williams was indicted on several federal bank-fraud charges under

18 U.S.C. § 1344 and one charge of making a false statement to a bank under 18

U.S.C. § 1014, stemming from acts committed in three different states. By

agreement, the cases were consolidated for plea and sentencing in the Northern

District of Oklahoma. Williams pled guilty to all counts, but failed to appear for

sentencing, and was subsequently indicted for bail jumping in violation of 18

U.S.C. § 3146(a)(1). After spending fourteen years as a fugitive, Williams was

arrested in 2002, and pled guilty to the bail-jumping charge. Williams was

sentenced to five years in each bank-fraud case, two years in the false-statement

case, and one year in the bail-jumping case, with all sentences to be imposed

consecutively. 2 Williams now appeals each conviction and sentence, and we

consolidate the five appeals for review.

      On appeal, counsel for Williams filed an Anders brief and moved to

withdraw as counsel. See Anders v. California, 386 U.S. 738, 744 (1967)

      1
         In his response to the government’s answer brief, Williams contends that
the district court lacked jurisdiction over his case. We hold that the district court
properly exercised jurisdiction under 18 U.S.C. § 3231 and Federal Rule of
Criminal Procedure 20.
      2
         Because the bank-fraud charges were brought prior to the effective date
of the Sentencing Guidelines, the district court applied the Guidelines only to the
bail-jumping case.

                                           -2-
(permitting counsel who considers an appeal to be wholly frivolous to advise the

court of that fact, request permission to withdraw from the case, and submit a

brief referring to portions of the record that arguably support the appeal). In the

Anders brief, counsel stated that he found no error in the district court’s

imposition of Williams’s various sentences, and he accordingly referred to no

portion of the record that might support Williams’s appeals.

      As is his right, Williams filed a response to the Anders brief. Williams

contends that (1) he received ineffective assistance of counsel and (2) his guilty

pleas were not knowing and voluntary. As to Williams’s first claim, we have held

that “[i]neffective assistance of counsel claims should be brought in collateral

proceedings, not on direct appeal.” United States v. Galloway, 56 F.3d 1239,

1240 (10th Cir. 1995) (en banc). We see no reason to depart from this general

rule. Id. at 1241 (“[T]here is only a slight chance that we will forego the

development of a factual record or at least an opinion by the district court on the

subject in the first instance.”). As to Williams’s second claim, we note that the

district court addressed Williams in open court and explained to him the nature of

the charges against him as well as the possible penalty he might face, to ensure

that Williams’s decision to plead guilty was voluntary. See Fed. R. Crim. P. 11

(discussing facts that must be disclosed to the defendant to ensure that his plea is




                                         -3-
voluntary). Williams’s claim that he was somehow tricked into pleading guilty

lacks merit.

      We have fully examined the proceedings as required by Anders, 386 U.S. at

744, and conclude that these appeals are wholly frivolous. We see no issues in

this case that might properly be the subject of an appeal. Accordingly, counsel’s

motion to withdraw is GRANTED, and Williams’s conviction is AFFIRMED.

Williams’s claim of ineffective assistance of counsel is DISMISSED.

      The mandate shall issue forthwith.



                                      ENTERED FOR THE COURT



                                      Carlos F. Lucero
                                      Circuit Judge




                                        -4-